 Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 1 of 75 PageID #: 88892




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

  COMMSCOPE TECHNOLOGIES                     )
  LLC                                        )
                                             )   C.A. No.
                              Plaintiff,     )
                                             )   JURY TRIAL DEMANDED
  v.                                         )
                                             )
  ROSENBERGER SITE SOLUTIONS,                )
  LLC; ROSENBERGER ASIA                      )
  PACIFIC ELECTRONIC CO., LTD.;              )
  ROSENBERGER TECHNOLOGIES                   )
  (KUNSHAN) CO. LTD.                         )
                                             )
                              Defendants.    )

                  COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff CommScope Technologies LLC (“CommScope”) brings this action

against Defendants Rosenberger Site Solutions, LLC (“Rosenberger SSL”), Rosenberger

Asia Pacific Electronic Co., Ltd. (“Rosenberger AP”); and Rosenberger Technologies

(Kunshan) Co., Ltd. (“Rosenberger China”) (collectively “Rosenberger” or

“Defendants”) and alleges as follows:

                                   Nature of the Case

       1.    This is an action for patent infringement of seven patents: (1) United States

Patent No. 7,358,922 (“the ‘922 patent”), (2) United States Patent No. 7,535,430 (“the

‘430 patent”), (3) United States Patent No. 9,698,486 (“the ‘486 patent”), (4) United

States Patent No. 9,831,548 (“the ‘548 patent”), (5) United States Patent No. 10,439,285

(“the ‘285 patent”), (6) United States Patent No. 10,498,035 (“the ‘035 patent”); and (7)
 Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 2 of 75 PageID #: 88893




United States Patent No. 10,547,110 (“the ‘110 patent”). These patents (collectively the

“patents-in-suit”) relate to base station antenna systems used in mobile phone networks.

        2.    Defendants have been making, using, importing, selling and/or offering for

sale antennas that infringe the patents-in-suit. Plaintiff CommScope seeks damages and

an injunction against any further infringement of its patents by Rosenberger.

                                          Parties

        3.    CommScope, formerly known as Andrew LLC, is a Delaware company,

headquartered in Hickory, North Carolina. Together with its affiliated companies,

CommScope designs, manufactures, and sells telecommunications products and

equipment around the world. CommScope’s innovative products are used to build

network infrastructures that enable wired and wireless communications. For example,

CommScope designs and manufactures a wide range of innovative base station antennas

(BSAs) for wireless outdoor networks to support wireless communications, such as

cellular telephone communications. CommScope protects its investment in research and

development of innovative antenna systems by filing and obtaining patents on its

innovations, including the patents-in-suit.

        4.    Upon information and belief, Defendant Rosenberger SSL is a Delaware

company with headquarters at 102 Dupont Drive, Lake Charles, Louisiana 70607.

Rosenberger SSL is part of a multinational conglomerate (“the Rosenberger family”) that

competes with CommScope in the sale of telecommunications equipment, including

BSAs.




                                              2
 Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 3 of 75 PageID #: 88894




       5.     Upon information and belief, Defendant Rosenberger AP is a Chinese

entity with a place of business at No. 3, Anxiang Road, Block B, Tianzhu Airport

Industrial Zone, Beijing 101300, China. It is a part of the Rosenberger family and is

majority owned by the German parent company of the Rosenberger family.

       6.     Upon information and belief, Defendant Rosenberger China is a Chinese

entity with a place of business at No. 6, Shenan Road, Dianshanhu Town, Kunshan

Jiangsu, Province 215345, China. It is a part of the Rosenberger family and is owned by

Rosenberger AP.

                                       Jurisdiction

       7.     This action arises under the Patent Act, 35 U.S.C. § 271 et seq.

       8.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       9.     This Court has personal jurisdiction over Rosenberger. Upon information

and belief, Defendant Rosenberger SSL is incorporated in Delaware, while Defendants

Rosenberger AP and Rosenberger China are incorporated in China.

       10.    Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b). As

set forth above, Rosenberger SSL is a Delaware corporation. Under 28 U.S.C. §

1391(c)(3) Rosenberger AP and Rosenberger China are not resident in the U.S. and may

be sued in any district.

                            Background and Patents-in-Suit

       11.    The subject matter of this complaint relates to BSAs. BSAs are typically

used to wirelessly communicate with mobile communication devices (cell phones) within


                                             3
 Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 4 of 75 PageID #: 88895




a desired coverage area. Such antennas are commonly positioned in elevated positions

atop cell towers or buildings to provide mobile phone service to an area near the antenna.

The antennas transmit and/or receive radio waves to communicate wirelessly with cell

phones or other wireless devices.

       12.    CommScope is a recognized innovator in the field of base station antenna

systems. Employees of CommScope, and the companies CommScope has acquired, have

developed many inventions for base station antennas, including the inventions in the

patents-in-suit.

       13.    CommScope is the owner of the entire right, title and interest in and to the

‘922 patent, which duly and legally issued on April 15, 2008. The ‘922 patent is entitled

“Directed Dipole Antenna.” A copy of the ‘922 patent is attached as Exhibit A.

       14.    CommScope is the owner of the entire right, title, and interest in and to the

‘430 patent, which duly and legally issued on May 19, 2009. The ‘430 patent is entitled

“Directed Dipole Antenna Having Improved Sector Power Ratio (SPR)” and is a

continuation of the ‘922 patent. A copy of the ‘430 patent is attached as Exhibit B.

       15.    CommScope is the owner of the entire right, title, and interest in and to

U.S. Patent No. 9,698,486 (“the ‘486 patent”), which duly and legally issued on July 4,

2017. The ‘486 patent is entitled “Low Common Mode Resonance Multiband Radiating

Array.” A copy of the ‘486 patent is attached as Exhibit C.

       16.    CommScope is the owner of the entire right, title, and interest in and to

U.S. Patent No. 9,831,548 (“the ‘548 patent”), which duly and legally issued on




                                             4
 Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 5 of 75 PageID #: 88896




November 28, 2017. The ‘548 patent is entitled “Dual-Beam Sector Antenna and Array.”

A copy of the ‘548 patent is attached as Exhibit D.

       17.    CommScope is the owner of the entire right, title, and interest in and to

U.S. Patent No. 10,439,285 (“the ‘285 patent”), which duly and legally issued on October

8, 2019. The ‘285 patent is entitled “Cloaked Low Band Elements for Multiband

Radiating Arrays.” A copy of the ‘285 patent is attached as Exhibit E.

       18.    CommScope is the owner of the entire right, title and interest in and to U.S.

Patent No. 10,498,035 (“the ‘035 patent), which duly and legally issued on December 3,

2019. The ‘035 patent is entitled “Cloaked Low Band Elements for Multiband Radiating

Arrays” and is a continuation of the ‘285 patent. A copy of the ‘035 patent is attached as

Exhibit F.

       19.    CommScope is the owner of the entire right, title and interest in and to U.S.

Patent No. 10,547,110 (“the ‘110 patent), which duly and legally issued on January 28,

2020. The ‘110 patent is entitled “Cloaked Low Band Elements for Multiband Radiating

Arrays” and is a continuation of the ‘035 patent. A copy of the ‘110 patent is attached as

Exhibit G.

   Rosenberger’s Infringing Products and Its Copying of CommScope’s Patented
                                      Technology

       20.    Rosenberger has committed acts of patent infringement by making, using,

selling, offering for sale, and/or importing into the United States its base station antennas

including at least the following antenna models:

       BA-AIO3O3T3T3VFX65F-06;



                                              5
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 6 of 75 PageID #: 88897




      BA-AIO3O3T3T3VJX65F-06;

      BA-O3O3T3T3VFX65F-06;

      BA-A5A54O7X65V-01; and

      MB-A64O9X65V-01

      21.   Shown below is a photograph of internal components of Rosenberger

antenna model nos. BA-AIO3O3T3T3VFX65F-06, which is also representative of the

relevant internal components of BA-AIO3O3T3T3VJX65F-06.




                                        6
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 7 of 75 PageID #: 88898




     22.   Shown below is a photograph of internal components of Rosenberger

antenna model no. BA-O3O3T3T3VFX65F-06.




                                       7
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 8 of 75 PageID #: 88899




     23.   Shown below is a photograph of internal components of Rosenberger

antenna model no. BA-A5A54O7X65V-01.




                                       8
 Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 9 of 75 PageID #: 88900




       24.    Shown below is a photograph of internal components of Rosenberger

antenna model no. MB-A64O9X65V-01.




       25.    Upon information and belief, Rosenberger has been making, using,

importing, offering for sale, and/or selling the antenna models identified above in the

United States.

                                             9
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 10 of 75 PageID #: 88901




       26.    Rosenberger has engaged in a campaign of hiring CommScope’s

employees, and has successfully hired away more than a dozen of CommScope’s

employees who worked on CommScope’s BSAs. The CommScope ex-employees

include managers, supervisors and the former lead R&D manager of CommScope’s

Chinese business unit with responsibility for BSAs. They include mechanical engineers

and radio frequency (RF) engineers, all of whom were familiar with all aspects of

CommScope’s BSAs, including design files and engineering drawings. They were also

familiar with CommScope’s intellectual property, including the patents CommScope had

obtained to protect the designs of its BSAs. In the U.S., Rosenberger SSL has also

employed former CommScope employees in leadership roles.

       27.    Rosenberger developed and marketed its infringing products after hiring

away these CommScope employees who were intimately familiar with CommScope’s

BSA products and BSA innovations. Upon information and belief, these ex-CommScope

employees knew that CommScope protects such products and innovations through patent

protection.

       28.    Several patented features of CommScope’s BSAs appeared in Rosenberger

products after hiring CommScope’s ex-employees. For example, while employed at

CommScope, Yang Zhongcao worked on CommScope’s twin beam antennas, which are

covered by CommScope’s ‘548 patent. Within less than a year after he left CommScope

for Rosenberger, Rosenberger was marketing a twin beam antenna that uses

CommScope’s patented technology.




                                           10
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 11 of 75 PageID #: 88902




       29.    Commscope’s twin beam antenna model no. R2HH-6533CR5 is an antenna

that uses a central array of low frequency radiating elements for generating a beam of low

frequency band radiation and an array of high frequency radiating elements that generates

two beams of high frequency band radiation. The array of high frequency radiating

elements includes rows of three or four elements in a distinctive pattern using rows of

three and four radiating elements. A side-by-side comparison of the Rosenberger antenna

model no. MB-A64O9X65V-01 (upper photo) with the CommScope twin beam antenna

(lower photo) shows that these features have been copied over from CommScope’s

design to the Rosenberger antenna.




                                            11
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 12 of 75 PageID #: 88903




       30.    A comparison of the low frequency radiating elements of these two

antennas shows that the design of the low frequency radiator in the CommScope antenna

(right photo), in which the dipole leg is formed of wide conductive segments separated by

narrow segments, has been copied over to the Rosenberger antenna (left photo).




       31.    A comparison of the high frequency radiating elements of these two

antennas shows that multiple features have been copied. In both the CommScope and

Rosenberger antennas, the high frequency radiating elements are crossed dipoles formed

on etched printed circuit board (PCB) sitting atop a stalk made of two interlocking PCBs.

The interlocking PCBs are provided with electrical circuitry to allow the radio frequency

signal being radiated to reach the dipole. The electrical circuitry on the stalk includes a

capacitive element coupled via a thin conductive element to an electrical ground through

the PCB. The Rosenberger MB-A64O9X65V-01 antenna (left photo) includes these

features, which have been copied from the CommScope antenna (right photo). These

features are also replicated in other Rosenberger antennas, including the BA-

A5A54O7X65V-01.



                                             12
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 13 of 75 PageID #: 88904




Another feature copied by Rosenberger is the shape of the crossed dipole elements on the

PCB. CommScope developed a low profile dipole design in which the arms of the

crossed dipole are formed in a metallization on a PCB, having a distinctive shape. Each

arm extends from a central feed point to a maximum width and then narrows via a three

narrowing portions, having linear sides, to a point. The narrowing portions narrow at

different angles: the first narrowing portion narrows at a small angle, the second

narrowing portion narrows at a larger angle, and the third narrowing portion narrows to a

right-angled arrowhead point. The CommScope crossed dipole (right photo) has a 2016

copyright notice. The Rosenberger crossed dipole (left photo) has a 2017 copyright

notice.




                                            13
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 14 of 75 PageID #: 88905




      32.      Rosenberger’s copied crossed dipole design is used across multiple

antennas, including BA-AIO3O3T3T3VFX65F-06, BA-AIO3O3T3T3VJX65F-06, BA-

A5A54O7X65V-01, and MB-A64O9X65V-01.

       33.     These similarities between CommScope’s and Rosenberger’s antennas are

not coincidence and show that Rosenberger has copied CommScope’s products,

including patented features of CommScope’s products.



                                               Count 1

                  Claim for Patent Infringement of U.S. Patent No. 7358,922

       34.     CommScope incorporates by reference each of the paragraphs above as it

fully states herein.

       35.     By its activities related to making, using, selling, offering for sale, and/or

importing in or into the United States its base station antennas, including for example and

without limitation its antenna model nos. BA-AIO3O3T3T3VFX65F-06 and BA-


                                              14
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 15 of 75 PageID #: 88906




AIO3O3T3T3VJX65F-06, and BA-O3O3T3T3VFX65F-06, Rosenberger has infringed at

least claim 27 of the ‘922 patent.

       36.    Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06:




       37.    Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

       38.    Claim 27 of the ‘922 patent is as follows:

              27. A dual-band antenna, comprising:


                                           15
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 16 of 75 PageID #: 88907




              a first slant 45-degree dipole radiating element adapted to generate a first
              beam at a first frequency
              a first director disposed proximate the first radiating element adapted to
              improve a Sector Power Ratio of the beam while maintaining an equivalent
              3 dB beamwidth; and
              a second radiating element disposed proximate the first radiating element
              and adapted to generate a second beam at a second frequency.

       39.    With respect to claim 27, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 include an

antenna comprising a slant 45 degree dipole radiating element adapted to first beam at a

first frequency. As indicated above, Rosenberger antenna model nos. BA-

AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 also comprise a first

director disposed proximate the first radiating element. The first director improves the

Sector Power Ratio (SPR) of the beam while maintaining an equivalent 3 dB beamwidth.

As further indicated above, Rosenberger antenna model nos. BA-AIO3O3T3T3VFX65F-

06 and BA-AIO3O3T3T3VJX65F-06 also comprise a second radiating element disposed

proximate the first radiating element, that is adapted to generate a second beam at a

second frequency.

       40.    The radiating element, marked as “slant 45 degree dipole radiating

element” in the photograph above, is one of the radiating elements for the antenna’s

lowest RF band. Claim 27 can also be read on other radiating elements for other RF

bands. Shown below is an annotated photograph of interior components of Rosenberger

antenna model no. BA-AIO3O3T3T3VFX65F-06, including a first radiating element for

the antenna’s highest RF band and a director.




                                            16
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 17 of 75 PageID #: 88908




       41.    Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06, showing a second

radiating element, adapted to generate a second beam at a second frequency, is proximate

the first radiating element.




                                           17
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 18 of 75 PageID #: 88909




       42.    Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

       43.    With respect to claim 27, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 include a highest

frequency antenna that comprises a first slant 45 degree dipole radiating element adapted

to generate a first beam at a first frequency and a first director proximate the first

radiating element to improve an SPR of the beam while maintaining an equivalent 3 dB

beamwidth. Furthermore, as indicated above, Rosenberger antenna model nos. BA-

AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 also include a second

radiating element disposed proximate the first radiating element and adapted to generate a

second beam at a second frequency.

       44.    Claim 27 can also be read on the radiating elements of the second highest

RF band of Rosenberger’s antenna model nos. BA-AIO3O3T3T3VFX65F-06 and BA-

AIO3O3T3T3VJX65F-06. Shown below is an annotated photograph of interior

components of Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06, including

a radiating element for the antenna’s second highest RF band and a director.




                                              18
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 19 of 75 PageID #: 88910




       45.    Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06, showing a second

radiator, proximate the first radiator, that is adapted to generate a second beam at a

second frequency.




                                             19
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 20 of 75 PageID #: 88911




       46.    Rosenberger antenna model BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

       47.    With respect to claim 27, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 include a second

highest frequency antenna that comprises a first slant 45 degree dipole radiating element

adapted to generate a first beam at a first frequency and a first director proximate the first

radiating element to improve an SPR of the beam while maintaining an equivalent 3 dB

beamwidth. Furthermore, as indicated above, Rosenberger antenna model nos. BA-

AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 also include a second

radiating element, disposed proximate the first radiating element, that is adapted to

generate a second beam at a second frequency.

       48.    Claim 27 can also be read on the radiating elements of the second lowest

RF band of Rosenberger antenna model nos. BA-AIO3O3T3T3VFX65F-06 and BA-

AIO3O3T3T3VJX65F-06 antennas. Shown below is an annotated photograph of interior

components of Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06, including

a radiating element for the antenna’s second lowest RF band and a director.




                                             20
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 21 of 75 PageID #: 88912




       49.    Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06, showing a second

radiator, proximate the first radiator, that is adapted to generate a second beam at a

second frequency.




                                             21
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 22 of 75 PageID #: 88913




       50.    Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

       51.    With respect to claim 27, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 include a second

lowest frequency antenna that comprises a first slant 45 degree dipole radiating element

adapted to generate a first beam at a first frequency and a first director proximate the first

radiating element to improve an SPR of the beam while maintaining an equivalent 3 dB

beamwidth. Furthermore, as indicated above, Rosenberger antenna model nos. BA-



                                             22
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 23 of 75 PageID #: 88914




AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 also include a second

radiating element, disposed proximate the first radiating element, that is adapted to

generate a second beam at a second frequency.

       52.     Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-O3O3T3T3VFX65F-06 showing a first slant 45

degree dipole radiating element adapted to generate a first beam at a first frequency, and

a first director disposed proximate the first radiating element to improve the SPR while

maintaining an equivalent 3 dB beamwidth.




       53.    Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. BA-O3O3T3T3VFX65F-06 showing a second radiating

element adapted to generate a second beam at a second frequency and which is disposed

proximate the first radiator.



                                            23
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 24 of 75 PageID #: 88915




       54.     With respect to claim 27, as indicated above, Rosenberger model no. BA-

O3O3T3T3VFX65F-06 includes an antenna that comprises a first slant 45 degree dipole

radiating element adapted to generate a first beam at a first frequency and a first director

proximate the first radiating element to improve an SPR of the beam while maintaining

an equivalent 3 dB beamwidth. Furthermore, as indicated above, Rosenberger antenna

model no. BA-O3O3T3T3VFX65F-06 also includes a second radiating element disposed

proximate the first radiating element and adapted to generate a second beam at a second

frequency.

       55.    The radiating element, marked as “first slant 45 degree dipole radiating

element” for Rosenberger antenna model no. BA-O3O3T3T3VFX65F-06 above is one of


                                             24
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 25 of 75 PageID #: 88916




the radiating elements of the highest RF band. This antenna is capable of operating in

three different RF bands, each of which uses its own unique set of radiating elements.

Claim 27 can also be read on other radiating elements for the middle of the three RF

bands. Shown below is an annotated photograph of interior components of Rosenberger

antenna model no. BA-O3O3T3T3VFX65F-06, showing a first radiating element for the

antenna’s middle RF band, and a director.




      56.     Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. BA-O3O3T3T3VFX65F-06, showing a second radiator,

adapted to generate a beam at a second frequency, disposed proximate the first radiating

element.




                                            25
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 26 of 75 PageID #: 88917




       57.    With respect to claim 27, as indicated above, Rosenberger antenna model

no. BA-O3O3T3T3VFX65F-06 includes an antenna operating in the middle RF band that

comprises a first slant 45 degree dipole radiating element adapted to generate a first beam

at a first frequency and a first director proximate the first radiating element to improve an

SPR of the beam while maintaining an equivalent 3 dB beamwidth. Furthermore, as

indicated above, Rosenberger antenna model no. BA-O3O3T3T3VFX65F-06 also

includes a second radiating element disposed proximate the first radiating element and

adapted to generate a second beam at a second frequency.

       58.    Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-A5A54O7X65V-01 antenna array, showing a first

slant 45 degree dipole radiating element adapted to generate a first beam at a first


                                             26
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 27 of 75 PageID #: 88918




frequency, and a first director disposed proximate the first radiating element to improve

the SPR while maintaining an equivalent 3 dB beamwidth.




       59.    Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. BA-A5A54O7X65V-01, showing a second radiator,

adapted to generate a beam at a second frequency, disposed proximate the first radiating

element.




                                            27
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 28 of 75 PageID #: 88919




       60.    With respect to claim 27, as indicated above, Rosenberger antenna model

no. BA-A5A54O7X65V-01 includes an antenna that comprises a first slant 45 degree

dipole radiating element adapted to generate a first beam at a first frequency and a first

director proximate the first radiating element to improve an SPR of the beam while

maintaining an equivalent 3 dB beamwidth. Furthermore, as indicated above,

Rosenberger antenna model no. BA-A5A54O7X65V-01 also includes a second radiating

element disposed proximate the first radiating element and adapted to generate a second

beam at a second frequency.

       61.     Therefore, Rosenberger directly infringes, literally and under the doctrine

of equivalents, claims of the ‘922 patent including, for example and without limitation,

claim 27, through its making, using, selling, offering for sale, and/or importing of, for

example and without limitation, its antenna model nos. BA-AIO3O3T3T3VFX65F-06,




                                             28
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 29 of 75 PageID #: 88920




BA-AIO3O3T3T3VJX65F-06, BA-O3O3T3T3VFX65F-06, and BA-A5A54O7X65V-

01.

       62.      Rosenberger also indirectly infringes claims of the ‘922 patent, including,

for example, and without limitation, claim 27. Operators of Rosenberger’s antenna

directly infringe at least some claims of the ‘922 patent. At least as of the filing of this

complaint, Rosenberger knows its products are especially made or especially adapted for

use in an infringement.

       63.      Rosenberger products include features that are not staple articles of

commerce suitable for substantial non-infringing uses. For example, there is no

substantial use for these antennas that does not infringe the ‘922 patent. The intended,

normal use of Rosenberger antennas results in infringement. Rosenberger products are a

material part of the invention of the ‘922 patent.

       64.      CommScope has been damaged by Rosenberger’s infringement of the ‘922

patent and will continue to be damaged in the future unless Rosenberger is enjoined from

infringing the ‘922 patent.

       65.      CommScope has satisfied the notice and/or marking provisions of 35

U.S.C. § 287.

                                           Count 2

              Claim for Patent Infringement of U.S. Patent No. 7,535,430

       66.      CommScope incorporates by reference each of the paragraphs above as if

fully stated herein.




                                              29
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 30 of 75 PageID #: 88921




       67.    By its activities related to making, using, selling, offering for sale, and/or

importing in or into the United States its base station antennas, including for example and

without limitation its antenna model nos. BA-AIO3O3T3T3VFX65F-06 and BA-

AIO3O3T3T3VJX65F-06, and BA-O3O3T3T3VFX65F-06, Rosenberger has infringed at

least claim 20 of the ‘430 patent.

       68.    Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06:




                                             30
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 31 of 75 PageID #: 88922




      69.    Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

      70.    Claim 20 of the ‘430 patent recites as follows:

             20. An antenna, comprising:
             a slant 45 degree dipole radiating element adapted to generate
             a beam; and
             director means disposed proximate the slant 45 degree dipole
             radiating element for directing the beam.

      71.    With respect to claim 20, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 include an

antenna comprising a slant 45 degree dipole radiating element adapted to generate a

beam. As indicated above, Rosenberger antenna model nos. BA-AIO3O3T3T3VFX65F-

06 and BA-AIO3O3T3T3VJX65F-06 also comprise director means proximate the slant

45 degree dipole radiating element for directing the beam.

      72.    The radiating element, marked as “slant 45 degree dipole radiating

element” in the photograph above, is one of the radiating elements for the antenna’s

lowest RF band. Claim 20 can also be read on the radiating elements of the highest RF

band of Rosenberger antenna model nos. BA-AIO3O3T3T3VFX65F-06 and BA-

AIO3O3T3T3VJX65F-06. Shown below is an annotated photograph of interior

components of Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06, including

a radiating element for the antenna’s highest RF band.




                                           31
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 32 of 75 PageID #: 88923




      73.    Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

      74.    With respect to claim 20, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 include a highest

frequency antenna that comprises a slant 45 degree dipole radiating element adapted to

generate a beam. As indicated above, Rosenberger antenna model nos. BA-

AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 also comprise director

means proximate the slant 45 degree dipole radiating element for directing the beam.

      75.    Claim 20 can also be read on the radiating elements of the second highest

RF band of Rosenberger antenna model nos. BA-AIO3O3T3T3VFX65F-06 and BA-

AIO3O3T3T3VJX65F-06. Shown below is an annotated photograph of interior

components of Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06, including

a radiating element for the antenna’s second highest RF band.




                                           32
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 33 of 75 PageID #: 88924




      76.    Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

      77.    With respect to claim 20, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 include a second

highest frequency antenna that comprises a slant 45 degree dipole radiating element

adapted to generate a beam. As indicated above, Rosenberger antenna model nos. BA-

AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 also comprise director

means proximate the slant 45 degree dipole radiating element for directing the beam.

      78.    Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-O3O3T3T3VFX65F-06.




                                           33
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 34 of 75 PageID #: 88925




       79.    With respect to claim 20, as indicated above, Rosenberger antenna model

no. BA-O3O3T3T3VFX65F-06 includes an antenna comprising a slant 45 degree dipole

radiating element adapted to generate a beam. As indicated above, Rosenberger antenna

model no. BA-O3O3T3T3VFX65F-06 also comprises director means disposed proximate

the slant 45 degree dipole radiating element for directing the beam.

       80.    Therefore, Rosenberger directly infringes, literally and under the doctrine

of equivalents, claims of the ‘430 patent including, for example and without limitation,

claim 20, through its making, using, selling, offering for sale, and/or importing of, for

example and without limitation, its antenna model nos. BA-AIO3O3T3T3VFX65F-06,

BA-AIO3O3T3T3VJX65F-06, and BA-O3O3T3T3VFX65F-06.

       81.    Rosenberger also indirectly infringes claims of the ‘430 patent, including,

for example, and without limitation, claim 20. Operators of Rosenberger antennas



                                             34
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 35 of 75 PageID #: 88926




directly infringe at least some claims of the ‘430 patent. At least as of the filing of this

complaint, Rosenberger knows its products are especially made or especially adapted for

use in an infringement.

       82.      Rosenberger products include features that are not staple articles of

commerce suitable for substantial non-infringing uses. For example, there is no

substantial use for the antennas that does not infringe the ‘430 patent. The intended,

normal use of Rosenberger antennas results in infringement. Rosenberger products are a

material part of the invention of the ‘430 patent.

       83.      CommScope has been damaged by Rosenberger’s infringement of the ‘430

patent and will continue to be damaged in the future unless Rosenberger is enjoined from

infringing the ‘430 patent.

       84.      CommScope has satisfied the notice and/or marking provisions of 35

U.S.C. § 287.

                                            Count 3

              Claim for Patent Infringement of U.S. Patent No. 9,698,486

       85.      CommScope incorporates by reference each of the paragraphs above as if

fully stated herein.

       86.      By its activities related to making, using, selling, offering for sale, and/or

importing in or into the United States its base station antennas, including for example and

without limitation its antenna model nos. BA-AIO3O3T3T3VFX65F-06, BA-

AIO3O3T3T3VJX65F-06, BA-A5A54O7X65V-01, and MB-A64O9X65V-01,

Rosenberger has infringed at least claim 14 of the ‘486 patent.


                                               35
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 36 of 75 PageID #: 88927




     87.    Claim 14 of the ‘486 patent is as follows:

             14. A higher band radiating element for a multiband antenna having
     at least higher band elements and lower band elements, comprising:
             a first dipole arm;
             a second dipole arm;
             a feedboard having a balun and first and second matching circuits
     coupled to the balun, the first matching circuit being coupled to the first
     dipole arm and the second matching circuit being coupled to the second
     dipole arm,
             the first matching circuit comprising a first stalk that is coupled to
     the balun and a first capacitor coupled between the first stalk and the first
     dipole arm, and
             the second matching circuit comprising a second stalk that is
     coupled to the balun and a second capacitor coupled between the second
     stalk and the second dipole arm,
             wherein the first matching circuit further comprises a common mode
     tuning circuit that provides a direct current path from a first node that is
     between the first capacitor and the first dipole arm to ground.

     88.    Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06:




                                          36
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 37 of 75 PageID #: 88928




      89.     Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

      90.     With respect to claim 14, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 are antennas

comprising a higher band radiating element that comprises a first dipole arm and a second

dipole arm.

      91.     Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06:




                                           37
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 38 of 75 PageID #: 88929




      92.    Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

      93.    With respect to claim 14, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 comprise a

feedboard having a balun and first and second matching circuits coupled to the balun, the

first matching circuit being coupled to the first dipole arm and the second matching

circuit being coupled to the second dipole arm.

      94.    Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06:




                                            38
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 39 of 75 PageID #: 88930




       95.     Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

       96.    With respect to claim 14, as indicated above, in Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 the first matching

circuit comprises a first stalk that is coupled to the balun and a first capacitor coupled

between the first stalk and the first dipole arm, and the second matching circuit

comprising a second stalk that is coupled to the balun and a second capacitor coupled

between the second stalk and the second dipole arm.

       97.    Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06:




                                              39
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 40 of 75 PageID #: 88931




       98.    Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those shown above.

       99.    As indicated above, Rosenberger antenna model nos. BA-

AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 also comprise a common

mode tuning circuit that provides a direct current path from a first node that is between

the first capacitor and the first dipole to ground.

       100.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-A5A54O7X65V-01:




                                              40
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 41 of 75 PageID #: 88932




      101.   With respect to claim 14, as indicated above, Rosenberger antenna model

no. BA-A5A54O7X65V-01 is an antenna comprising a higher band radiating element

that comprises a first dipole arm and a second dipole arm.

      102.   Shown below is another annotated photograph of the same interior

component of Rosenberger antenna model no. BA-A5A54O7X65V-01:




                                           41
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 42 of 75 PageID #: 88933




       103.   As indicated above, Rosenberger antenna model no. BA-A5A54O7X65V-

01 comprises a feedboard having a balun and first and second matching circuits coupled

to the balun, the first matching circuit being coupled to the first dipole arm and the

second matching circuit being coupled to the second dipole arm.

       104.    Shown below is another annotated photograph of the same interior

component of Rosenberger antenna model no. BA-A5A54O7X65V-01:




                                             42
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 43 of 75 PageID #: 88934




       105.   As indicated above, Rosenberger antenna model no. BA-A5A54O7X65V-

has the first matching circuit comprising a first stalk that is coupled to the balun and a

first capacitor coupled between the first stalk and the first dipole arm, and the second

matching circuit comprising a second stalk that is coupled to the balun and a second

capacitor coupled between the second stalk and the second dipole arm.

       106.    Shown below is another annotated photograph of the same interior

component of Rosenberger antenna model no. BA-A5A54O7X65V-01.




                                             43
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 44 of 75 PageID #: 88935




       107.    As indicated above, Rosenberger antenna model no. BA-A5A54O7X65V-

01 also comprises a common mode tuning circuit that provides a direct current path from

a first node that is between the first capacitor and the first dipole to ground.

       108.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. MB-A64O9X65V-01.




                                              44
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 45 of 75 PageID #: 88936




      109.    With respect to claim 14, as indicated above, Rosenberger antenna model

no. MB-A64O9X65V-01 is an antenna comprising a higher band radiating element that

comprises a first dipole arm and a second dipole arm and comprises a feedboard having a

balun and first and second matching circuits coupled to the balun,

      110.   Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. MB-A64O9X65V-01.




                                           45
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 46 of 75 PageID #: 88937




      111.   With respect to claim 14, as indicated above, Rosenberger antenna model

no. MB-A64O9X65V-01 includes the first matching circuit being coupled to the first

dipole arm and the second matching circuit being coupled to the second dipole arm.

      112.   Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. MB-A64O9X65V-01.




                                          46
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 47 of 75 PageID #: 88938




       113.   With respect to claim 14, as indicated above, in Rosenberger antenna model

no. MB-A64O9X65V-01 the first matching circuit comprising a first stalk that is coupled

to the balun and a first capacitor coupled between the first stalk and the first dipole arm,

and the second matching circuit comprising a second stalk that is coupled to the balun

and a second capacitor coupled between the second stalk and the second dipole arm.

Furthermore, as indicated above, Rosenberger antenna model no. MB-A64O9X65V-01

also comprises a common mode tuning circuit that provides a direct current path from a

first node that is between the first capacitor and the first dipole to ground.

       114.    Therefore, Rosenberger directly infringes, literally and under the doctrine

of equivalents, claims of the ‘486 patent, including, for example, and without limitation,

claim 14, through its making, using, selling, offering for sale, and/or importing of, for




                                              47
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 48 of 75 PageID #: 88939




example and without limitation, its antenna model nos. BA-AIO3O3T3T3VFX65F-06,

BA-AIO3O3T3T3VJX65F-06, BA-A5A54O7X65V-01, and MB-A64O9X65V-01.

       115.     Rosenberger also indirectly infringes claims of the ‘486 patent, including,

for example, and without limitation, claim 14. Operators of Rosenberger antennas

directly infringe at least some claims of the ‘486 patent. At least as of the filing of this

complaint, Rosenberger knows its products are especially made or especially adapted for

use in an infringement.

       116.     Rosenberger products include features that are not staple articles of

commerce suitable for substantial non-infringing uses. For example, there is no

substantial use for the antennas that does not infringe the ‘486 patent. The intended,

normal use of Rosenberger antennas results in infringement. Rosenberger products are a

material part of the invention of the ‘486 patent.

       117.     CommScope has been damaged by Rosenberger’s infringement of the ‘486

patent and will continue to be damaged in the future unless Rosenberger is enjoined from

infringing the ‘486 patent.

       118.     CommScope has satisfied the notice and/or marking provisions of 35

U.S.C. § 287.

                                           Count 4

              Claim for Patent Infringement of U.S. Patent No. 9,831,548

       119.     CommScope incorporates by reference each of the paragraphs above as if

fully stated herein.




                                              48
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 49 of 75 PageID #: 88940




       120.   By its activities related to making, using, selling, offering for sale, and/or

importing in or into the United States its base station antennas, including for example and

without limitation its antenna model no. MB-A64O9X65V-01, Rosenberger has infringed

at least claim 1 of the ‘548 patent.

       121.   Claim 1 of the ‘548 patent recites:

       1. A multi-beam cellular communication antenna, comprising:
       an antenna array having a plurality of rows of radiating elements, wherein a
       first of the rows includes at least two radiating elements and a second of the
       rows includes at least three radiating elements and has a different number
       of radiating elements than the first of the rows; and
       an antenna feed network that is configured to couple at least a first input
       signal and a second input signal to all of the radiating elements of the
       antenna array.


       122.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. MB-A64O9X65V-01:




                                             49
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 50 of 75 PageID #: 88941




       123.     With respect to claim 1, as indicated above, Rosenberger model no. MB-

A64O9X65V-01 is a multi-beam cellular communication antenna that includes an

antenna array having a plurality of rows of radiating elements. As indicated above, in

Rosenberger antenna model no. MB-A64O9X65V-01 a first of the rows includes at least

two radiating elements (indicated as having three elements in photo above), and a second

of the rows includes at least three radiating elements and has a different number of

radiating elements than the first of the rows (indicated as having four elements in the

photo above).

       124.     Shown below is another photograph of interior components of Rosenberger

antenna model no. MB-A64O9X65V-01, showing feed network components generally

arranged on the underside of the reflector.




       125.     With respect to claim 1, as indicated above, Rosenberger antenna model no.

MB-A64O9X65V-01 also comprises a feed network that is configured to couple at least a




                                              50
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 51 of 75 PageID #: 88942




first input signal and a second input signal to all of the radiating elements of the antenna

array.

         126.   Therefore, Rosenberger directly infringes, literally and under the doctrine

of equivalents, claims of the ‘548 patent, including, for example, and without limitation,

claim 1, through its making, using, selling, offering for sale, and/or importing of, for

example and without limitation, its antenna model no. MB-A64O9X65V-01.

         127.   Rosenberger also indirectly infringes claims of the ‘548 patent, including,

for example, and without limitation, claim 1. Operators of Rosenberger antennas directly

infringe at least some claims of the ‘548 patent. Upon information and belief, at least as

of the filing of this complaint, Rosenberger knows its products are especially made or

especially adapted for use in an infringement.

         128.   Rosenberger products include features that are not staple articles of

commerce suitable for substantial non-infringing uses. For example, there is no

substantial use for the antennas that does not infringe the ‘548 patent. The intended,

normal use of Rosenberger antennas results in infringement. Rosenberger products are a

material part of the invention of the ‘548 patent.

         129.   CommScope has been damaged by Rosenberger’s infringement of the ‘548

patent and will continue to be damaged in the future unless Rosenberger is enjoined from

infringing the ‘548 patent.

         130.   CommScope has satisfied the notice and/or marking provisions of 35

U.S.C. § 287.




                                              51
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 52 of 75 PageID #: 88943




                                           Count 5

              Claim for Patent Infringement of U.S. Patent No. 10,439,285

       131.   CommScope incorporates by reference each of the paragraphs above as if

fully stated herein.

       132.   By its activities related to making, using, selling, offering for sale, and/or

importing in or into the United States its base station antennas, including for example and

without limitation its antenna model nos. BA-AIO3O3T3T3VFX65F-06, BA-

AIO3O3T3T3VJX65F-06, BA-A5A54O7X65V-01, and MB-A64O9X65V-01,

Rosenberger has infringed at least claim 27 of the ‘285 patent.

       133.   Claim 27 of the ‘285 patent is as follows:

       27. A multiband antenna comprising:
                a reflector;
                a plurality of first radiating elements that are configured to operate in
       a first frequency band and that extend forwardly from the reflector;
                a plurality of second radiating elements that are configured to
       operate in a second frequency band that is higher than the first frequency
       band, the second radiating elements extending forwardly from the reflector;
       and
                a plurality of parasitic elements that extend forwardly from the
       reflector, wherein a first of the plurality of parasitic elements comprises a
       plurality of conductive segments coupled in series by a plurality of
       inductors.




                                              52
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 53 of 75 PageID #: 88944




       134.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06.




       135.   Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those annotated above.

       136.   With respect to claim 27, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 are antennas

comprising a reflector, a plurality of first radiating elements extending forwardly from

the reflector, a plurality of second radiating elements configured to operate in a second

frequency higher than the first frequency band, and that extend forwardly from the

reflector, and a plurality of parasitic elements that extend forwardly from the reflector.

                                             53
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 54 of 75 PageID #: 88945




       137.   Shown below is another annotated photograph of interior

components of Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06.




       138.   Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those annotated above.

       139.   With respect to claim 27, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 are antennas that

include a first parasitic element that comprises a plurality of conductive segments couples

in series by a plurality of inductors.

       140.    Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-A5A54O7X65V-01.




                                            54
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 55 of 75 PageID #: 88946




       141.   With respect to claim 27, as indicated above, Rosenberger antenna model

no. BA-A5A54O7X65V-01 comprises a reflector, a plurality of first radiating elements

extending forwardly from the reflector, a plurality of second radiating elements

configured to operate in a second frequency higher than the first frequency band, and that

extend forwardly from the reflector, and a plurality of parasitic elements that extend

forwardly from the reflector.

       142.   Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. BA-A5A54O7X65V-01.




                                            55
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 56 of 75 PageID #: 88947




       143.   With respect to claim 27, as indicated above, Rosenberger antenna model

no. BA-A5A54O7X65V-01 includes a first parasitic element that comprises a plurality of

conductive segments couples in series by a plurality of inductors.

       144.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. MB-A64O9X65V-01 antenna.




                                            56
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 57 of 75 PageID #: 88948




       145.   With respect to claim 27, as indicated above, Rosenberger antenna model

no. MB-A64O9X65V-01 comprises a reflector, a plurality of first radiating elements

extending forwardly from the reflector, a plurality of second radiating elements

configured to operate in a second frequency higher than the first frequency band, and that

extend forwardly from the reflector, and a plurality of parasitic elements that extend

forwardly from the reflector.

       146.   Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. MB-A64O9X65V-01.




                                            57
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 58 of 75 PageID #: 88949




       147.   With respect to claim 27, as indicated above, Rosenberger antenna model

no. MB-A64O9X65V-01 includes a first parasitic element that comprises a plurality of

conductive segments couples in series by a plurality of inductors.

       148.   Therefore, Rosenberger directly infringes, literally and under the doctrine

of equivalents, claims of the ‘285 patent, including, for example and without limitation,

claim 27, through its making, using, selling, offering for sale, and/or importing of, for

example and without limitation, its antenna model nos. BA-AIO3O3T3T3VFX65F-06,

BA-AIO3O3T3T3VJX65F-06, BA-A5A54O7X65V-01, and MB-A64O9X65V-01.

       149.   Rosenberger also indirectly infringes claims of the ‘285 patent, including,

for example, and without limitation, claim 27. Operators of Rosenberger antennas

directly infringe at least some claims of the ‘285 patent. At least as of the filing of this

complaint, Rosenberger knows its products are especially made or especially adapted for

use in an infringement.




                                              58
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 59 of 75 PageID #: 88950




       150.     Rosenberger products include features that are not staple articles of

commerce suitable for substantial non-infringing uses. For example, there is no

substantial use for the antennas that does not infringe the ‘285 patent. The intended,

normal use of Rosenberger antennas results in infringement. Rosenberger products are a

material part of the invention of the ‘285 patent.

       151.     CommScope has been damaged by Rosenberger’s infringement of the ‘285

patent and will continue to be damaged in the future unless Rosenberger is enjoined from

infringing the ‘285 patent.

       152.     CommScope has satisfied the notice and/or marking provisions of 35

U.S.C. § 287.

                                            Count 6

              Claim for Patent Infringement of U.S. Patent No. 10,498,035

       153.     CommScope incorporates by reference each of the paragraphs above as if

fully stated herein.

       154.     By its activities related to making, using, selling, offering for sale, and/or

importing in or into the United States its base station antennas, including for example and

without limitation its antenna model nos. BA-AIO3O3T3T3VFX65F-06, BA-

AIO3O3T3T3VJX65F-06, BA-A5A54O7X65V-01, and MB-A64O9X65V-01,

Rosenberger has infringed at least claim 10 of the ‘035 patent.

       155.     Claim 10 of the ‘035 patent is as follows:

       10. A multiband antenna comprising: a reflector;
             a plurality of first radiating elements that are configured to operate in a first
       frequency band and that extend forwardly from the reflector;


                                               59
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 60 of 75 PageID #: 88951




              a plurality of second radiating elements that are configured to operate in a
      second frequency band that is higher than the first frequency band, the second
      radiating elements extending forwardly from the reflector; and
              a plurality of parasitic elements that extend forwardly from the reflector,
      wherein a first of the plurality of parasitic elements comprises a plurality of
      elements that are configured to have a high impedance that attenuates current in
      the first of the plurality of parasitic elements in the second frequency band and
      have a low impedance that passes current in the first of the plurality of parasitic
      elements in the first frequency band.

      156.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06.




      157.   Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those annotated above.




                                            60
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 61 of 75 PageID #: 88952




       158.   With respect to claim 10, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 are antennas

comprising a reflector, a plurality of first radiating elements extending forwardly from

the reflector, a plurality of second radiating elements configured to operate in a second

frequency higher than the first frequency band, and that extend forwardly from the

reflector, and a plurality of parasitic elements that extend forwardly from the reflector.

       159.   Shown below is another annotated photograph of interior

components of Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06.




       160.   Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those annotated above.

       161.   With respect to claim 10, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 are antennas that

include elements that are configured to have a high impedance that attenuates current in

                                             61
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 62 of 75 PageID #: 88953




the first of the plurality of parasitic elements in the second frequency band and have a

low impedance that passes current in the first of the plurality of parasitic elements in the

first frequency band.

       162.    Shown below is an annotated photograph of interior components of

Rosenberger model no. BA-A5A54O7X65V-01.




       163.   With respect to claim 10, as indicated above, Rosenberger antenna model

no. BA-A5A54O7X65V-01 comprises a reflector, a plurality of first radiating elements

extending forwardly from the reflector, a plurality of second radiating elements

configured to operate in a second frequency higher than the first frequency band, and that

extend forwardly from the reflector, and a plurality of parasitic elements that extend

forwardly from the reflector.



                                             62
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 63 of 75 PageID #: 88954




       164.   Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. BA-A5A54O7X65V-01.




       165.   With respect to claim 10, as indicated above, Rosenberger antenna model

no. BA-A5A54O7X65V-01 includes a first parasitic element that includes elements that

are configured to have a high impedance that attenuates current in the first of the plurality

of parasitic elements in the second frequency band and have a low impedance that passes

current in the first of the plurality of parasitic elements in the first frequency band.

       166.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. MB-A64O9X65V-01.




                                              63
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 64 of 75 PageID #: 88955




       167.   With respect to claim 10, as indicated above, Rosenberger antenna model

no. MB-A64O9X65V-01 comprises a reflector, a plurality of first radiating elements

extending forwardly from the reflector, a plurality of second radiating elements

configured to operate in a second frequency higher than the first frequency band, and that

extend forwardly from the reflector, and a plurality of parasitic elements that extend

forwardly from the reflector.

       168.   Shown below is another annotated photograph of interior components of

Rosenberger antenna model no. MB-A64O9X65V-01.




                                            64
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 65 of 75 PageID #: 88956




       169.   With respect to claim 10, as indicated above, Rosenberger antenna model

no. MB-A64O9X65V-01 includes a first parasitic element that includes elements that are

configured to have a high impedance that attenuates current in the first of the plurality of

parasitic elements in the second frequency band and have a low impedance that passes

current in the first of the plurality of parasitic elements in the first frequency band.

       170.   Therefore, Rosenberger directly infringes, literally and under the doctrine

of equivalents, claims of the ‘035 patent, including, for example and without limitation,

claim 10, through its making, using, selling, offering for sale, and/or importing of, for

example and without limitation, its antenna model nos. BA-AIO3O3T3T3VFX65F-06,

BA-AIO3O3T3T3VJX65F-06, BA-A5A54O7X65V-01, and MB-A64O9X65V-01.

       171.   Rosenberger also indirectly infringes claims of the ‘035 patent, including,

for example, and without limitation, claim 10. Operators of Rosenberger antennas

directly infringe at least some claims of the ‘035 patent. At least as of the filing of this



                                              65
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 66 of 75 PageID #: 88957




complaint, Rosenberger knows its products are especially made or especially adapted for

use in an infringement.

       172.     Rosenberger products include features that are not staple articles of

commerce suitable for substantial non-infringing uses. For example, there is no

substantial use for the antennas that does not infringe the ‘035 patent. The intended,

normal use of Rosenberger antennas results in infringement. Rosenberger products are a

material part of the invention of the ‘035 patent.

       173.     CommScope has been damaged by Rosenberger’s infringement of the ‘035

patent and will continue to be damaged in the future unless Rosenberger is enjoined from

infringing the ‘035 patent.

       174.     CommScope has satisfied the notice and/or marking provisions of 35

U.S.C. § 287.

                                            Count 7

              Claim for Patent Infringement of U.S. Patent No. 10,547,110

       175.     CommScope incorporates by reference each of the paragraphs above as if

fully stated herein.

       176.     By its activities related to making, using, selling, offering for sale, and/or

importing in or into the United States its base station antennas, including for example and

without limitation its antenna model nos. BA-AIO3O3T3T3VFX65F-06, BA-

AIO3O3T3T3VJX65F-06, BA-A5A54O7X65V-01, and MB-A64O9X65V-01,

Rosenberger has infringed at least claim 1 of the ‘110 patent.

       177.     Claim 1 of the ‘110 patent is as follows:


                                               66
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 67 of 75 PageID #: 88958




             1. A multiband antenna comprising:
             a reflector that has a longitudinal axis;
             a first column of high band radiating elements that are configured to
     operate in a first operational frequency band mounted on the reflector, the
     first column of high band radiating elements extending in parallel to the
     longitudinal axis of the reflector;
             a second column of high band radiating elements that are configured
     to operate in the first operational frequency band mounted on the reflector,
     the second column of high band radiating elements extending in parallel to
     the longitudinal axis of the reflector;
             a first column of low band radiating elements that are configured to
     operate in a second operational frequency band mounted on the reflector,
     the second operational frequency band being at frequencies that are lower
     than frequencies of the first operational frequency band, the first column of
     low band radiating elements extending in parallel to the longitudinal axis of
     the reflector between the first column of high band radiating elements and
     the second column of high band radiating elements;
             a first column of parasitic elements extending in parallel to the
     longitudinal axis of the reflector such that the first column of high band
     radiating elements is between the first column of parasitic elements and the
     first column of low band radiating elements, and
             a second column of parasitic elements extending in parallel to the
     longitudinal axis of the reflector such that the second column of high band
     radiating elements is between the second column of parasitic elements and
     the first column of low band radiating elements.


     178.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-AIO3O3T3T3VFX65F-06.




                                          67
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 68 of 75 PageID #: 88959




       179.   Rosenberger antenna model no. BA-AIO3O3T3T3VJX65F-06 contains the

same elements as those annotated above.

       180.   With respect to claim 1, as indicated above, Rosenberger antenna model

nos. BA-AIO3O3T3T3VFX65F-06 and BA-AIO3O3T3T3VJX65F-06 are antennas

comprising a reflector, a first column of high band radiating elements configured to

operate in a first operational frequency band, a second column of high band radiating

elements configured to operate in a first operational frequency band, a first column of

low band radiating elements configured to operate in a second operational frequency

band, a first column of parasitic elements with the first column of high band radiating



                                            68
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 69 of 75 PageID #: 88960




elements between the first column of parasitic elements and the first column of low band

radiating elements, and a second column of parasitic elements with the second column of

high band radiating elements between the second column of parasitic elements and the

first column of low band radiating elements.

      181.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model no. BA-A5A54O7X65V-01.




      182.   With respect to claim 1, as indicated above, Rosenberger antenna model no.

BA-A5A54O7X65V-01 comprises a reflector, a first column of high band radiating

elements configured to operate in a first operational frequency band, a second column of

high band radiating elements configured to operate in a first operational frequency band,

a first column of low band radiating elements configured to operate in a second


                                           69
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 70 of 75 PageID #: 88961




operational frequency band, a first column of parasitic elements with the first column of

high band radiating elements between the first column of parasitic elements and the first

column of low band radiating elements, and a second column of parasitic elements with

the second column of high band radiating elements between the second column of

parasitic elements and the first column of low band radiating elements.

      183.   Shown below is an annotated photograph of interior components of

Rosenberger antenna model MB-A64O9X65V-01.




      184.   With respect to claim 1, as indicated above, Rosenberger antenna model no.

MB-A64O9X65V-01 comprises a reflector, a first column of high band radiating

elements configured to operate in a first operational frequency band, a second column of

high band radiating elements configured to operate in a first operational frequency band,



                                            70
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 71 of 75 PageID #: 88962




a first column of low band radiating elements configured to operate in a second

operational frequency band, a first column of parasitic elements with the first column of

high band radiating elements between the first column of parasitic elements and the first

column of low band radiating elements, and a second column of parasitic elements with

the second column of high band radiating elements between the second column of

parasitic elements and the first column of low band radiating elements.

       185.     Therefore, Rosenberger directly infringes, literally and under the doctrine

of equivalents, claims of the ‘110 patent, including, for example and without limitation,

claim 1, through its making, using, selling, offering for sale, and/or importing of, for

example and without limitation, its antenna model nos. BA-AIO3O3T3T3VFX65F-06,

BA-AIO3O3T3T3VJX65F-06, BA-A5A54O7X65V-01, and MB-A64O9X65V-01.

       186.     Rosenberger also indirectly infringes claims of the ‘110 patent, including,

for example, and without limitation, claim 1. Operators of Rosenberger antennas directly

infringe at least some claims of the ‘110 patent. At least as of the filing of this complaint,

Rosenberger knows its products are especially made or especially adapted for use in an

infringement.

       187.     Rosenberger products include features that are not staple articles of

commerce suitable for substantial non-infringing uses. For example, there is no

substantial use for the antennas that does not infringe the ‘110 patent. The intended,

normal use of Rosenberger antennas results in infringement. Rosenberger products are a

material part of the invention of the ‘110 patent.




                                              71
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 72 of 75 PageID #: 88963




         188.   CommScope has been damaged by Rosenberger’s infringement of the ‘110

patent and will continue to be damaged in the future unless Rosenberger is enjoined from

infringing the ‘110 patent.

         189.   CommScope has satisfied the notice and/or marking provisions of 35

U.S.C. § 287.

                                   Willful Infringement

         190.   CommScope incorporates by reference each of the paragraphs above as if

fully stated herein.

         191.   Rosenberger is aware of CommScope’s patents and has at least been

willfully blind to infringement of the patents-in-suit.

         192.   Over the period starting around 2014 to present day, Rosenberger has

engaged in a campaign of hiring CommScope’s employees, and has successfully hired

away more than a dozen of CommScope’s employees who worked on CommScope’s

BSAs. The CommScope ex-employees include managers, supervisors and the former

lead R&D manager of CommScope’s Chinese business unit with responsibility for BSAs.

They include mechanical engineers and radio frequency (RF) engineers, all of whom

were familiar with all aspects of CommScope’s BSAs, including design files and

engineering drawings. They were also familiar with CommScope’s intellectual property,

including the patents CommScope had obtained to protect the designs of its BSAs. In the

U.S., Rosenberger SSL has also employed former CommScope employees in leadership

roles.




                                             72
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 73 of 75 PageID #: 88964




       193.   Rosenberger developed and marketed its infringing products after hiring

away these CommScope employees who were intimately familiar with CommScope’s

BSA products and BSA innovations. Upon information and belief, these ex-CommScope

employees knew that CommScope protects such products and innovations through patent

protection.

       194.   Rosenberger’s concerted campaign of hiring CommScope’s employees to

gain access to CommScope’s antenna designs has resulted in Rosenberger producing

antennas that include many features copied from CommScope, including patented

features.

       195.   Upon information and belief, Rosenberger improperly used the knowledge

of CommScope’s ex-employees to develop key aspects of its BSA products, including the

features identified as infringing the patents-in-suit, with full knowledge or willful

blindness that CommScope’s products are patent-protected and that copying

CommScope’s products would result in patent infringement.

       196.   Rosenberger’s infringement occurred with knowledge and/or objective

recklessness and this has been and will continue to be willful and deliberate.

Rosenberger’s willful and deliberate infringement entitles CommScope to enhanced

damages under 35 U.S.C. § 285.



                                      Prayer for Relief

       CommScope respectfully requests the following relief:




                                             73
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 74 of 75 PageID #: 88965




       A.     a judgment that Rosenberger has infringed the ‘922 patent, ‘430 patent, the

‘486 patent, the ‘548 patent, the ‘285 patent, the ‘035 patent, and the ‘110 patent;

       B.     a judgment that infringement of the 922 patent, ‘430 patent, the ‘486 patent,

the ‘548 patent, the ‘285 patent, the ‘035 patent, and/or the ‘110 patent has been willful;

       C.     a permanent injunction enjoining and restraining Defendant Rosenberger,

its officers, directors, agents, servants, employees, attorneys and all persons in active

concert or participation with them from infringing the ‘922 patent, ‘430 patent, the ‘486

patent, the ‘548 patent, the ‘285 patent, the ‘035 patent, and the ‘110 patent;

       D.     a judgment and order requiring Rosenberger to pay all appropriate damages

under 35 U.S.C. §284, including prejudgment and post-judgment interest, and including

increased damages;

       E.     a judgment and order requiring Rosenberger to pay all costs of this action,

including all disbursements and attorney fees, if this case is found to be exceptional as

provided by 35 U.S.C. §285; and

       F.     such other and further relief that this Court may deem just and equitable.

                                 Demand for a Jury Trial

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CommScope

demands a trial by jury of all issues so triable.




                                              74
Case 1:99-mc-09999 Document 885 Filed 08/10/20 Page 75 of 75 PageID #: 88966




                                     /s/ Kelly E. Farnan
                                     Kelly E. Farnan (#4395)
OF COUNSEL                           Valerie A. Caras (#6608)
                                     Richards, Layton & Finger, P.A.
Philip P. Caspers                    One Rodney Square
pcaspers@carlsoncaspers.com          920 North King Street
Derek Vandenburgh                    Wilmington, DE 19801
DVandenburgh@carlsoncaspers.com      302-651-7700
Timothy A. Lindquist                 farnan@rlf.com
TLindquist@carlsoncaspers.com        caras@rlf.com
Dennis C. Bremer
dbremer@carlsoncaspers.com           Attorneys for Plaintiff CommScope Technologies
Iain A. Mcintyre                     LLC
imcintyre@carlsoncaspers.com
 Tara C. Norgard
tnorgard@carlsoncaspers.com
Carlson, Caspers, Vandenburgh
&Lindquist, P.A.
225 South Sixth Street, Suite 4200
Minneapolis, Minnesota 55402
(612) 436-9600


Dated: August 10, 2020




                                       75
